       Case: 4:20-cv-00794-JG Doc #: 160 Filed: 07/23/20 1 of 2. PageID #: 1623




                           UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


CRAIG WILSON, et al.,                             )   CASE NO.: 4:20cv794
                                                  )
                                                  )
                        Petitioners,              )   JUDGE JAMES S. GWIN
                                                  )
                v.                                )
                                                  )
MARK WILLIAMS, Warden of Elkton                   )
Federal Correctional Institution, et al.,         )   RESPONDENTS’ STATUS REPORT
                                                  )
                                                  )
                        Respondents.              )



         Pursuant to the Court’s May 14, 2020 non-document Order, Respondents respectfully

submit the following status report, providing COVID-19 testing data for Federal Correctional

Institution Elkton (“Elkton”), this data includes the main facility and the Federal Satellite Low.

ABBOTT RAPID TESTS

         Abbott Tests for July 22, 2020 are as follows:


                                 DAILY                      TOTAL (since May 14, 2020)
    TESTS
    PERFORMED                          19                                4391
    POSITIVE                            0                                 60
    NEGATIVE                           19                                378




1
    One test was invalid on May 19, 2020
   Case: 4:20-cv-00794-JG Doc #: 160 Filed: 07/23/20 2 of 2. PageID #: 1624




MASS TESTING – QUEST DIAGNOSTICS


     The following data is as of July 22, 2020:

     Swabs taken/sent to Quest: 33


                             RESULTS                    TOTAL (since May 11, 2020)
TESTS
PERFORMED                         33                                   6202
POSITIVE                           1                                    963
NEGATIVE                          68                                   4775
INCONCLUSIVE                       0                                    112


                                             Respectfully submitted,

                                             JUSTIN E. HERDMAN
                                             United States Attorney

                                        By: /s/ James R. Bennett II
                                            James R. Bennett II (OH #0071663)
                                            Sara E. DeCaro (OH #0072485)
                                            David M. DeVito (CA #243695)
                                            Assistant United States Attorneys
                                            United States Courthouse
                                            801 West Superior Ave., Suite 400
                                            Cleveland, Ohio 44113
                                            216-622-3988 - Bennett
                                            216-522-4982 - Fax
                                            James.Bennett4@usdoj.gov
                                            Sara.DeCaro@usdoj.gov

                                             Attorneys for Respondents




                                              2
